                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GEORGE OLIVER BRACKEEN                   §
(TDCJ No. 2196751),                      §
                                         §
             Plaintiff,                  §
                                         §
V.                                       §        No. 3:19-cv-1695-N-BN
                                         §
BILL WAYBORN, Tarrant County             §
Sheriff,                                 §
                                         §
             Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       The Court therefore transfers this action to the Fort Worth Division of the

Northern District of Texas.



       SO ORDERED this 3rd day of September, 2019.




                                             DAVID C. GODBEY
                                             UNITED STATES DISTRICT JUDGE
